                                                         IT IS ORDERED

                                                        Date Entered on Docket: April 7, 2021




                                                        ________________________________
                                                        The Honorable David T. Thuma
                                                        United States Bankruptcy Judge
______________________________________________________________________

                     IN THE UNITED STATES BANKRUPTCY COURT

                           FOR THE DISTRICT OF NEW MEXICO

  IN RE:

         William Christopher Meadows,

                Debtor.                       Case No. 20-10312-ta13


                     STIPULATED ORDER REGARDING MOTION FOR
                           RELIEF FROM AUTOMATIC STAY

         This matter comes before the Court on stipulation of Secured Creditor, Wells Fargo

  Bank, N.A., (“Secured Creditor”), and the Debtor, William Christopher Meadows (“Debtor”).

  Upon approval by the Secured Creditor, the Debtor, and the Chapter 13 Trustee, and good cause

  appearing,

         IT IS THEREFORE ORDERED AS FOLLOWS:

         1.     This Stipulated Order affects the real property commonly known as: 3156
  Morrissey St SW, Albuquerque, NM 87121-5473 (the “Subject Property”).
         2.     Commencing 5/1/2021, Debtor shall make regular monthly post-petition
  payments under the Note and Deed of Trust to Chapter 13 Trustee, and continuing on the first
  day of each month thereafter, under the terms of the Note and Deed of Trust.
         NM-20-160806                                    1                            20-10312-ta13
                                                                         Order on Adequate Protection
  Case 20-10312-t13       Doc 49    Filed 04/07/21     Entered 04/07/21 13:33:50 Page 1 of 3
       3.      Payments shall be made directly to Tiffany M. Cornejo, Chapter 13 Trustee at
P.O. Box 454, Memphis, TN 38101-0454, with reference to the last four digits of the Loan
Number 9616, or as otherwise directed.
       4.      On or before 4/30/2021, Debtor shall file a Modified Plan to include post post-
petition arrears in the sum of $11,402.74. Said sum represents the post-petition delinquency
itemized below:

       12 Post-petition payment at $812.86 each                            $9,754.32
       (3/2020 through 2/2021)

       2 Post-petition payment at $824.21 each                             $1,648.42
       (3/2021 through 4/2021)

       Total Delinquency in the amount of:                                 $11,402.74

       5.      Secured Creditor shall file an Amended Proof of Claim to include post-petition
arrears in the amount of $11,402.74.
       6.      Debtor shall timely perform all of their obligations under Secured Creditor’s loan
documents as they come due, including but not limited to the payment of real estate taxes,
maintaining insurance coverage, Chapter 13 Plan payments, and any and all senior liens.
       7.      In the event Debtor fail to timely perform any of the obligations set forth in this
stipulation, Secured Creditor shall notify Debtor and their counsel of the default in writing.
Debtor shall have ten (10) calendar days from the date of the written notification to cure the
default.
       8.      If Debtor fail to timely cure the default, or default on the obligations set forth
herein on more than three (3) occasions, Secured Creditor may lodge a Declaration and Order
Terminating the Automatic Stay. The Order shall be entered without further hearing. The
automatic stay shall be immediately terminated and extinguished for all purposes as to Secured
Creditor and Secured Creditor may proceed with and hold a Trustee’s sale of the Subject
Property, pursuant to applicable state law, and without further Court Order or proceeding being
necessary, and commence any action necessary to obtain complete possession of the Subject
Property, including unlawful detainer, if required.


       NM-20-160806                                    2                             20-10312-ta13
                                                                        Order on Adequate Protection
Case 20-10312-t13        Doc 49     Filed 04/07/21    Entered 04/07/21 13:33:50 Page 2 of 3
       9.     Secured Creditor's Proof of Claim is due and owing and is allowed in full.




                                      ##END OF ORDER##

Prepared and submitted by:

/s/ Jason Bousliman
Jason Bousliman, Esq.
McCarthy & Holthus, LLP
Attorneys for Secured Creditor
6501 Eagle Rock NE, Suite A-3
Albuquerque, NM 87113
(505) 219-4900


 /s/ Jason Michal Cline
 approved via email 3/30/2021
Jason Michael Cline, Esq.
2601 Wyoming Blvd. NE
Suite 108
Albuquerque, NM 87112
505-595-0110


 /s/ Tiffany M. Cornejo
 approved via email 3/31/20201
Tiffany M. Cornejo
625 Silver Avenue SW
Suite 350
Albuquerque, NM 87102
(505) 243-1335




       NM-20-160806                                   3                             20-10312-ta13
                                                                       Order on Adequate Protection
Case 20-10312-t13      Doc 49     Filed 04/07/21    Entered 04/07/21 13:33:50 Page 3 of 3
